Citation Nr: 0023732	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a splenectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2000, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1999).  In conformance with 38 C.F.R. § 
20.903 (1999), the veteran and his representative were 
notified that the VHA opinion was obtained.  After the 
opinion was received at the Board in May 2000, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903 (1999).  In July 2000 correspondence, 
the veteran indicated that he had no further evidence or 
argument to present.


FINDING OF FACT

The claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 (1991) for residuals of a splenectomy is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a splenectomy is not well 
grounded.  38 U.S.C.A. §§ 1151 and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
splenectomy.  In particular, he maintains that VA Coumadin 
treatment from March 28, 1996 to July 31, 1996 caused a 
splenic abscess in January 1997, and resulted in a 
splenectomy the following month.

March 1996 VA treatment records note that the veteran was 
given 2/5 mg of Coumadin every day as anticoagulation therapy 
for left leg deep venous thrombosis.  This treatment was 
discontinued on July 31, 1996.

The veteran was admitted to a VA Medical Center (VAMC) for 
treatment for a spontaneous onset of splenic hematoma on 
January 10, 1997, and a splenectomy was performed the 
following month.

In September 1997, the RO requested a medical opinion 
regarding the likelihood that the VA Coumadin therapy caused 
the spontaneous splenic hematoma in January 1997, as well as 
the subsequent splenectomy.

Following a review of the claims folder in December 1997, a 
VA physician noted that the veteran underwent a splenectomy 
on February 4, 1997, for what was thought to be a splenic 
hematoma.  However, a splenic abscess was discovered upon 
exploration.  The physician opined that the splenic abscess 
was "not related to [the veteran's] Coumadin therapy in any 
way."  She explained that because the Coumadin therapy was 
discontinued approximately seven months before the splenic 
abscess developed, it was "very unlikely" that the veteran 
had an asymptomatic splenic hematoma in July 1996, "only to 
become secondarily infected months later."

During a January 2000 Travel Board hearing, the veteran 
testified that he received Coumadin therapy for a blood clot 
in his leg from March to July 1996.  Following this therapy, 
he reportedly felt cold, and experienced night sweats and 
abdominal pain.  He related that he was hospitalized for 
treatment for a splenic hematoma in January 1996, and 
indicated that his spleen was surgically removed the 
following month.  He further stated that a VA ultrasound 
technician informed him that his spleen "problems" were 
related to the Coumadin treatment.

Citing the Physician's Desk Reference, the veteran's 
representative maintained that side effects from Coumadin 
treatment include abdominal pain, and complications of the 
spleen.  He noted that the veteran experienced symptoms 
following the Coumadin treatment in July 1996 until he was 
admitted for treatment for a splenic hematoma in January 
1996.  The representative concluded that while the December 
1997 medical opinion found that the veteran's splenic abscess 
was unrelated to the Coumadin treatment, the physician did 
not adequately explain the basis of this opinion.

The Board requested a medical opinion from the VHA in April 
2000, in accordance with 38 C.F.R. § 20.901(a) (1999).  In 
particular, the Board requested that the examiner review of 
the claims file, including the December 1997 medical opinion 
and the January 2000 travel Board hearing transcript, and 
render a medical opinion as to whether it was at least as 
likely as not that VA Coumadin treatment for left leg deep 
venous thrombosis from March to July 1996 played a causative 
role in the development of the subcapsular splenic abscess 
which became symptomatic in January 1997, and resulted in a 
splenectomy the following month.

A May 2000 VHA report notes that because a tissue examination 
confirmed that the veteran experienced an abscess, rather 
than a splenic hematoma, "there [wa]s no evidence whatsoever 
of any Coumadin-induced hemorrhage that may have occurred 
seven months previously."  The physician explained that the 
medical evidence failed to support the veteran's contention 
that he experienced a splenic hemorrhage, and concluded that 
it was "extremely unlikely that [his] treatment for left leg 
deep venous thrombosis between March and July 1996 played any 
role whatsoever in the development of [a] splenic abscess in 
January 1997, and [the] resulting splenectomy the following 
month."

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this instance, however, the legislative change 
applies only to claims filed (not pending) after October 
1997, and thus the earlier version of section 1151 following 
the Gardner determination is the only version applicable to 
this case.  See Jones (James O.) v. West, 12 Vet. App. 460 
(1999); Boggs v. West, 11 Vet. App. 334, 343-44 (1998).

Since the Gardner determination, the United States Court of 
Appeals for Veterans Claims (Court) has provided the Board 
with a series of important cases on what constitutes a 
"well-grounded claim."  The Court has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).
 
Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  The Court has recognized that 
the same criteria for well grounding a claim for service 
connection apply to well grounding a claim for compensation 
benefits under 38 U.S.C.A. § 1151.  Jones, supra.

In Contreras v. Brown, 5 Vet. App. 492 (1993), a veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.

Contreras, 5 Vet. App. at 496.

In this case, the veteran contends that VA Coumadin treatment 
from March to July 1996 caused a splenic abscess in January 
1997, and resulted in a splenectomy the following month.  
Therefore, he maintains that compensation is warranted under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
splenectomy.  However, the only evidence offered in support 
of the veteran's claim are his own lay statements.

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, while the 
veteran is competent to provide evidentiary assertions, 
including testimony regarding the VA Coumadin treatment and 
symptoms perceptible to a lay person, he is not competent to 
relate his February 1997 splenectomy to the VA treatment.  
Thus, whether VA Coumadin treatment from March to July 1996 
played a causative role in the development of a subcapsular 
splenic abscess, and resulted in a splenectomy in February 
1997, involves a matter of medical expertise, and thus lay 
parties, like the veteran, are not competent to provide 
evidence on this point.  Espiritu, supra.

During the January 2000 Travel Board hearing, the veteran 
testified that a VA ultrasound technician informed him that 
his spleen "problems" were related to VA Coumadin 
treatment.  The Board must respectfully point out that the 
Court has held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Further, while an ultrasound technician may possess 
some limited medical expertise, he is not a physician.  The 
Court has held that for a nurse's statement to constitute 
probative evidence, the nurse must have specialized knowledge 
regarding the area of medicine and have participated in the 
treatment of the appellant.  Black v. Brown, 10 Vet. App. 
279, 284 (1997).  There is no evidence that the ultrasound 
technician has special knowledge in the areas of hematology 
or oncology.  Id.  Accordingly, his opinion regarding the 
relationship between the VA Coumadin treatment and the 
February 1997 splenectomy would be beyond his area of 
expertise, and he would not be competent to testify as to the 
medical etiology or medical diagnosis.  See Goss v. Brown, 9 
Vet. App. 109 (1996); Grottveit, 5 Vet. App. at 93; Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273 (1993); Espiritu, 2 
Vet. App. at 494.  Therefore, the Board concludes that 
whether this statement is deemed lay evidence, or evidence 
from a party with some limited medical expertise, it clearly 
is not competent to establish a medical nexus between the VA 
Coumadin treatment and the February 1997 splenectomy.

Citing the Physician's Desk Reference (PDR), the veteran's 
representative maintained that side effects from Coumadin 
treatment include abdominal pain, and complications of the 
spleen.  He noted that the veteran experienced symptoms 
following the Coumadin treatment in July 1996 until he was 
admitted for treatment for a splenic hematoma in January 
1996.

The Court has addressed whether medical texts or physicians' 
opinions containing generic statements can constitute 
competent medical evidence to establish the nexus element 
necessary to make a claim well grounded in a specific case.  
In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), the 
Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."  On the other 
hand, in Rucker v. Brown, 10 Vet. App. 67 (1997), the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  In this case, there is no 
explicit medical opinion linking the specific facts of this 
appeal to the general theory.

The Board's determination that the reference to the PDR is 
insufficient to well ground the claim is further supported by 
the case of Mattern v. West, 12 Vet. App. 222 (1999). The 
Court noted that it had previously addressed the relevance of 
medical treatise evidence to the determination of well 
groundedness, and determined that generally, an effort to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  The Court 
went on to indicate that medical treatise evidence can, 
however, provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  In this case, it is clear that the reference to 
the PDR does not indicated a degree of certainty such that, 
in this specific case, there is at least a plausible 
causality based upon objective facts.

The veteran has failed to submit competent medical evidence 
establishing that the February 1997 splenectomy was related 
in any way to VA Coumadin treatment.  While the record shows 
VA Coumadin treatment for left leg deep venous thrombosis 
from March to July 1996, the veteran's unsupported 
allegations are the only evidence that relate his February 
1997 splenectomy to VA care.

Under the Gardner determination, "malpractice or 
negligence" is not at issue.  The sole issue before the 
Board is whether any disability resulted from the VA Coumadin 
treatment of the veteran from March to July 1996.  Under 
Gardner, the Board is required to find only a disability 
resulting from VA treatment.  However, no such evidence 
exists in this case.

The competent medical evidence of record shows that the 
February 1997 splenectomy was unrelated to VA Coumadin 
treatment from March to July 1996.  A December 1997 VA 
medical opinion notes that the veteran underwent a 
splenectomy in February 1997, for what was thought to be a 
splenic hematoma, and a splenic abscess was discovered.  The 
physician opined that the splenic abscess was "not related 
to [the veteran's] Coumadin therapy in any way."  She 
explained that because the Coumadin therapy was discontinued 
approximately seven months before the splenic abscess 
developed, it was "very unlikely" that the veteran had an 
asymptomatic splenic hematoma in July 1996, "only to become 
secondarily infected months later."

The May 2000 VHA report relates that because a tissue 
examination confirmed that the veteran experienced an 
abscess, rather than a splenic hematoma, "there [wa]s no 
evidence whatsoever of any Coumadin-induced hemorrhage that 
may have occurred seven months previously."  The physician 
explained that the medical evidence failed to support the 
veteran's contention that he experienced a splenic 
hemorrhage, and concluded that it was "extremely unlikely 
that [his] treatment for left leg deep venous thrombosis 
between March and July 1996 played any role whatsoever in the 
development of [a] splenic abscess in January 1997, and [the] 
resulting splenectomy the following month."

Based on the foregoing, the Board finds no evidence to 
establish that VA Coumadin treatment from March to July 1996 
caused a splenic abscess in January 1997, and resulted in a 
splenectomy the following month.  Therefore, under the 
standards established by the Court in Contreras and Jones the 
claim is not well grounded as a matter of law.  Since this 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a splenectomy is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

